DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11 – 17 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 12, 2021.
Claim Objections
Claim 1 and 4 are objected to because of the following informalities:  
Regarding claim 1, --first—should be inserted before each instance of “photoresist” for the sake of clarity when the second photoresist layer is introduced in claim 4.
Regarding claim 4, in lines 3, 5 and 6 of the claim, “third” should be replaced with –second--, since there is no prior mention of a second photoresist layer.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 2016/0322321 to Yajima et al.
Regarding claim 1, Yajima et al. teach a method of manufacturing a semiconductor device, the method comprising: 
depositing a photoresist layer (13) over a semiconductor substrate (¶[0016]); 
patterning the photoresist layer to form an opening in the photoresist layer (Fig. 8); 
forming a copper pillar (14) in the opening; 
forming a diffusion barrier layer (15) over the copper pillar and over a photoresist portion of the photoresist layer directly adjoining the opening; and 
depositing a solder structure (16a) over the diffusion barrier layer.
Allowable Subject Matter
Claims 2 – 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, if the objectionable subject matter of claim 4 is corrected.
Claims 5 – 10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record does not teach or reasonably suggest a method of manufacturing a semiconductor device as recited in claim 5, and particularly including the step of “patterning the second photoresist layer to form an overhang opening in the second photoresist layer, the overhang opening being aligned with the opening and having a width which is greater than a width of the opening . . . .”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W OWENS whose telephone number is (571)272-1662.  The examiner can normally be reached on M-F 6-2.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DOUGLAS W. OWENS
Primary Patent Examiner
Art Unit 2814



/DOUGLAS W OWENS/Primary Patent Examiner, Art Unit 2814